Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 1 of 27 Page ID #:147




         EXHIBIT L
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 2 of 27 Page ID #:148




THIS AGREEMENT is made ___________________________ 2020




BETWEEN:


(1)       Korn Ferry (US) of 33 South Sixth Street, Suite 4900, Minneapolis MN 55402, United States
          (the “Company”)


and


(2)       Glazunov Yaroslav of [address] (the “Executive”)


WHEREAS:


A. The Executive is employed by Hay Group Limited Liability Company (or its successor legal entity
      in Russia) (“Korn Ferry Russia”) pursuant to a contract of employment dated [●] (the “Contract of
      Employment”).


B. Korn Ferry Russia is a company within the Company’s global group of companies (the “Korn Ferry
      Group”).


C. The Company wishes to ensure that certain provisions related to the Executive’s employment within
      the Korn Ferry Group are secured, and is therefore entering into this contractual agreement directly
      with the Executive.


D. This Agreement is therefore to be read alongside, and is supplemental to, the Contract of
      Employment.


IT IS THEREFORE AGREED THAT:


1) In addition to the salary to be paid to the Executive by Korn Ferry Russia pursuant to clause 3.1 of
      the Contract of Employment and as a supplementary agreement to the bonus provisions at clause
      3.3 of the Contract of Employment, the Company agrees as follows:


      a) Sign-on Loan


          The Company shall advance, or procure than Korn Ferry Russia advances, to the Executive a
          forgivable loan in the sum of $500,000 in the following instalments (provided that, as of the loan
          date, the Executive remains employed by Korn Ferry Russia and not under notice of resignation
          or termination):


                                                      1
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 3 of 27 Page ID #:149




         •   $250,000 within 30 days of the Executive commencing employment with Korn Ferry
             Russia.
         •   $250,000 within 120 days of the Executive commencing employment with Korn Ferry
             Russia.


     This loan shall be secured by forgivable loan agreements in the form of Appendix A and
     Appendix B and shall each be forgiven in five equal instalments on the 1st, 2nd, 3rd, 4th, and
     5th anniversary of the date upon which the relevant portion of the loan is advanced, provided
     that on that date the Executive remains employed by Korn Ferry Russia and not under notice
     of resignation or termination This loan is fully forgiven upon involuntary termination, death or
     permanent disability.



  b) Make-whole Loan


     In recognition of the fact that the Executive will forgo certain benefits from his current employer
     on ceasing his employment with it, the Company shall advance, or procure than Korn Ferry
     Russia advances, to the Executive a forgivable loan in the sum of $825,000 in the following
     instalments (provided that, as of the loan date, the Executive remains employed by Korn Ferry
     Russia and not under notice of resignation or termination):


         •   $412,500 within 30 days of the Executive commencing employment with Korn Ferry
             Russia.
         •   $412,500 within 120 days of the Executive commencing employment with Korn Ferry
             Russia.


     This loan shall be secured by forgivable loan agreements in the form of Appendix C and
     Appendix D and shall each be forgiven in five equal instalments on the 1st, 2nd, 3rd, 4th, and
     5th anniversary of the date upon which the relevant portion of the loan is advanced, provided
     that on that date the Executive remains employed by Korn Ferry Russia and not under notice
     of resignation or termination This loan is fully forgiven upon involuntary termination, death or
     permanent disability.



  c) Restricted Stock Unit grant


     The Company’s senior management team will recommend to the Company’s compensation
     committee that the Executive be approved for an award of USD 100,000 of Restricted Stock



                                                 2
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 4 of 27 Page ID #:150




       Units (“RSU’s”). This grant will be issued on the later of the Executive’s employment start date
       with Korn Ferry Russia or the date the RSU’s are approved by the compensation committee
       (“Effective Grant Date”) and will vest in five equal instalments on the 1st, 2nd, 3rd, 4th and 5th
       anniversary of the Effective Grant Date.


  d) FY21 Guaranteed Incentive


       Recognising that the Executive will not earn any bonus in FY21 (May 1, 2020 through April 30,
       2021) in light of his anticipated start date, the Company shall advance (or procure that Korn
       Ferry Russia shall advance) to the Executive a loan in the amount of $1,500,000. This loan
       shall be secured by a forgivable loan agreement in the form of Appendix E and shall be forgiven
       in five equal instalments on the 1st, 2nd, 3rd, 4th, and 5th anniversary of the date upon which
       the loan is advanced, provided that on that date the Executive remains employed by Korn Ferry
       Russia and not under notice of resignation or termination This loan is fully forgiven upon
       involuntary termination, death or permanent disability.


  e) FY22 Guaranteed Incentive


       For FY22 (May 1, 2021 through April 30, 2022), the Executive shall be entitled to receive an
       annual incentive guaranteed at $1,500,000. Any unearned portion of this guarantee (i.e the
       difference between any bonus earned pursuant to Clause 3.3 of the Contract of Employment
       and $1,500,000) shall be advanced by way of a loan from the Company or Korn Ferry Russia.
       This loan shall be secured by a forgivable loan agreement in the form of Appendix F and shall
       be forgiven in five equal instalments on the 1st, 2nd, 3rd, 4th, and 5th anniversary of the date
       upon which the loan is advanced, provided that on that date the Executive remains employed
       by Korn Ferry Russia and not under notice of resignation or termination This loan is fully
       forgiven upon involuntary termination, death or permanent disability.


  f)   FY23 Guaranteed Incentive


       For FY23 (May 1, 2022 through April 30, 2023), the Executive shall be entitled to receive an
       annual incentive guaranteed at $1,750,000. Any unearned portion of this guarantee (i.e the
       difference between any bonus earned pursuant to Clause 3.3 of the Contract of Employment
       and $1,750,000) shall be advanced by way of a loan from the Company or Korn Ferry Russia.
       This loan shall be secured by a forgivable loan agreement in the form of Appendix G and shall
       be forgiven in five equal instalments on the 1st, 2nd, 3rd, 4th, and 5th anniversary of the date
       upon which the loan is advanced, provided that on that date the Executive remains employed
       by Korn Ferry Russia and not under notice of resignation or termination This loan is fully
       forgiven upon involuntary termination, death or permanent disability.




                                                   3
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 5 of 27 Page ID #:151




   TCF (as defined in clause 1(g) below) will be relevant to the calculation of any annual discretionary
   incentive bonus award.


   g) Definition of TCF:


       Korn Ferry Group records the TCF (Total Cost to the Firm) for each Executive. TCF
       encompasses remuneration, any relevant employer's costs for National Insurance contributions
       and costs of company-provided benefits including incentives, employer pension contributions
       and allowances.


   h) Currency:


       All payments expressed in a currency other than Russian Rubles shall be paid (or repaid as
       applicable) at a currency conversion rate reasonably determined by the Company as at the date
       of payment (or repayment).


2) Variation


   No variation or agreed termination of this Agreement or of any document referred to in it shall be
   effective unless it is in writing and signed by or on behalf of each of the parties.


3) Counterparts


   This Agreement may be executed in any number of counterparts (but shall not be effective until
   each party has executed at least one counterpart), each of which, when executed, shall constitute
   an original of this Agreement and which together shall have the same effect as if each party had
   executed the same Agreement.


4) Governing Law & Jurisdiction


   a) This Agreement and any dispute or claim arising out of or in connection with it or its subject
       matter or formation (including non-contractual disputes or claims) shall be governed by and
       construed in accordance with the laws of New York State.


   b) The parties irrevocably agree that the courts of New York shall have exclusive jurisdiction to
       settle any dispute or claim that arises out of or in connection with this Agreement or its subject
       matter or formation (including non-contractual disputes or claims).




                                                    4
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 6 of 27 Page ID #:152




For and on behalf of                     By the Executive


Korn Ferry (US)                          Glazunov Yaroslav




________________________________         _________________________________


Signed                                   Signed




________________________________         _________________________________


Date                                     Date




                                    5
 Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 7 of 27 Page ID #:153




 APPENDIX A


                             EMPLOYEE FORGIVABLE LOAN AGREEMENT
               USD 250,000 (Two Hundred and Fifty Thousand United States Dollars only)


Background

 1.   This is an agreement between Glazunov Yaroslav of [address] ("you") and Korn Ferry (US) of 33
      South Sixth Street, Suite 4900, Minneapolis MN 55402, United States ("the Company")
      documenting the terms and conditions relating to a forgivable loan to be made to you by the
      Company.

2.    The loan is made expressly subject to the repayment and other obligations set out in this
      Agreement and is made further to the Company’s obligation at clause 1(a) of the agreement made
      between you and the Company on [●].

3.    It is agreed that this Agreement constitutes the entire agreement between us on the matters dealt
      with and its terms supersedes all prior discussions and agreements on these issues.

 The Loan

4. The Company will make a loan to you on the following basis:-

          a. The Company will lend you USD 250,000 (the “Loan Sum”) (the date of payment being the
             “Payment Date”).

          b. Subject to the remaining terms of this Agreement on the potential forgiveness of the Loan
             Sum (or part of it), the Loan Sum (or any part outstanding) must be repaid by you to the
             Company on the earlier of:

                  i. the date that is five years and one day after the Payment Date; and

                  ii. the date that notice of termination of your employment is given by either you or
                      the Company (or if no notice is given, the date that your employment actually
                      terminates), (the “Repayment Date”).

          c. No interest will be due from you to the Company either during the term of this Agreement
             or on repayment of the Loan Sum.

 Forgiveness of the loan

5. For the purposes of this Agreement, where an amount is “forgiven” pursuant to either paragraphs
   5 or 6 below, you are no longer obliged to repay that amount to the Company.

6. The primary intention of this Agreement is that the Loan Sum will be forgiven in tranches. 20% of
   the Loan Sum (i.e. USD 50,000) will be forgiven on each of the 1st, 2nd, 3rd, 4th and 5th anniversary of



                                                     6
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 8 of 27 Page ID #:154




    the Payment Date, provided that as of the relevant date you remain in active full-time employment
    with the Company and not under notice of resignation or dismissal.

7. Any part of the Loan Sum that has not been forgiven at the relevant time will be forgiven
   immediately in its entirety if any of the following events occur:

        a. If your employment is terminated by the Company for a reason other than Cause. For the
           purposes of this provision, Cause means a reason related to your conduct.

        b. If you die.

        c. If you become unable to work by reason of total and permanent disability (with the
           Company, acting reasonably, determining whether or not this situation has arisen).

        d. If the Korn Ferry Group ceases trading in the Russian market.

Miscellaneous

8. The existence and terms of this Agreement should be regarded as strictly confidential as between
   you and the Company. Any breach by you of this confidentiality obligation may result in disciplinary
   action being taken. For the avoidance of doubt, you are not precluded from disclosing the
   existence or terms of this Agreement to your immediate family or advisers, but only on the basis
   that they agree to maintain confidentiality themselves.

9. Any sum which becomes due by you to the Company and which remains unpaid 14 days after the
   Repayment Date shall bear interest per annum at the Base Rate published by the Federal Open
   Market Committee plus 2.00 percent as of the Repayment Date.

10. You agree that where any sum is owing to the Company pursuant to this agreement that sum may
    be deducted by the Company from any compensation otherwise payable to you, including for the
    avoidance of doubt any salary or commission owed to you.

11. You consent to any delay by the Company in exercising or enforcing any of its rights or remedies
    under this Agreement.

12. You agree to pay all reasonable costs and expenses incurred by the Company in the enforcement
    of this Agreement on your default, reasonable attorneys' fees and reasonable costs.

13. This Agreement shall be binding on you and the benefit of this agreement shall subsist in the
    Company and its successors and assigns.

14. This Agreement is governed by and construed in accordance with the laws of the State of New York
    and any disputes arising shall be subject to the exclusive jurisdiction of the New York courts.




                                                   7
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 9 of 27 Page ID #:155




For and on behalf of                     By the Executive


Korn Ferry (US)                          Glazunov Yaroslav




________________________________         _________________________________


Signed                                   Signed




________________________________         _________________________________


Date                                     Date




                                    8
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 10 of 27 Page ID #:156




 APPENDIX B


                             EMPLOYEE FORGIVABLE LOAN AGREEMENT
               USD 250,000 (Two Hundred and Fifty Thousand United States Dollars only)


Background

 1.   This is an agreement between Glazunov Yaroslav of [address] ("you") and Korn Ferry (US) of 33
      South Sixth Street, Suite 4900, Minneapolis MN 55402, United States ("the Company")
      documenting the terms and conditions relating to a forgivable loan to be made to you by the
      Company.

2.    The loan is made expressly subject to the repayment and other obligations set out in this
      Agreement and is made further to the Company’s obligation at clause 1(a) of the agreement made
      between you and the Company on [●].

3.    It is agreed that this Agreement constitutes the entire agreement between us on the matters dealt
      with and its terms supersedes all prior discussions and agreements on these issues.

 The Loan

4. The Company will make a loan to you on the following basis:-

          a. The Company will lend you USD 250,000 (the “Loan Sum”) (the date of payment being the
             “Payment Date”).

          b. Subject to the remaining terms of this Agreement on the potential forgiveness of the Loan
             Sum (or part of it), the Loan Sum (or any part outstanding) must be repaid by you to the
             Company on the earlier of:

                  i. the date that is five years and one day after the Payment Date; and

                  ii. the date that notice of termination of your employment is given by either you or
                      the Company (or if no notice is given, the date that your employment actually
                      terminates), (the “Repayment Date”).

          c. No interest will be due from you to the Company either during the term of this Agreement
             or on repayment of the Loan Sum.

 Forgiveness of the loan

5. For the purposes of this Agreement, where an amount is “forgiven” pursuant to either paragraphs
   5 or 6 below, you are no longer obliged to repay that amount to the Company.

6. The primary intention of this Agreement is that the Loan Sum will be forgiven in tranches. 20% of
   the Loan Sum (i.e. USD 50,000) will be forgiven on each of the 1st, 2nd, 3rd, 4th and 5th anniversary of
   the Payment Date, provided that as of the relevant date you remain in active full-time employment
   with the Company and not under notice of resignation or dismissal.


                                                     9
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 11 of 27 Page ID #:157




7. Any part of the Loan Sum that has not been forgiven at the relevant time will be forgiven
   immediately in its entirety if any of the following events occur:

         a. If your employment is terminated by the Company for a reason other than Cause. For the
            purposes of this provision, Cause means a reason related to your conduct.

         b. If you die.

         c. If you become unable to work by reason of total and permanent disability (with the
            Company, acting reasonably, determining whether or not this situation has arisen).

         d. If the Korn Ferry Group ceases trading in the Russian market.

Miscellaneous

8. The existence and terms of this Agreement should be regarded as strictly confidential as between
   you and the Company. Any breach by you of this confidentiality obligation may result in disciplinary
   action being taken. For the avoidance of doubt, you are not precluded from disclosing the
   existence or terms of this Agreement to your immediate family or advisers, but only on the basis
   that they agree to maintain confidentiality themselves.

9. Any sum which becomes due by you to the Company and which remains unpaid 14 days after the
   Repayment Date shall bear interest per annum at the Base Rate published by the Federal Open
   Market Committee plus 2.00 percent as of the Repayment Date.

10. You agree that where any sum is owing to the Company pursuant to this agreement that sum may
    be deducted by the Company from any compensation otherwise payable to you, including for the
    avoidance of doubt any salary or commission owed to you.

11. You consent to any delay by the Company in exercising or enforcing any of its rights or remedies
    under this Agreement.

12. You agree to pay all reasonable costs and expenses incurred by the Company in the enforcement
    of this Agreement on your default, reasonable attorneys' fees and reasonable costs.

13. This Agreement shall be binding on you and the benefit of this agreement shall subsist in the
    Company and its successors and assigns.

14. This Agreement is governed by and construed in accordance with the laws of the State of New York
    and any disputes arising shall be subject to the exclusive jurisdiction of the New York courts.




                                                  10
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 12 of 27 Page ID #:158




For and on behalf of                     By the Executive


Korn Ferry (US)                          Glazunov Yaroslav




________________________________         _________________________________


Signed                                   Signed




________________________________         _________________________________


Date                                     Date




                                    11
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 13 of 27 Page ID #:159




 APPENDIX C


                             EMPLOYEE FORGIVABLE LOAN AGREEMENT
      USD 412,500 (Four Hundred and Twelve Thousand and Five Hundred United States Dollars only)


Background

 1.    This is an agreement between Glazunov Yaroslav of [address] ("you") and Korn Ferry (US) of 33
       South Sixth Street, Suite 4900, Minneapolis MN 55402, United States ("the Company")
       documenting the terms and conditions relating to a forgivable loan to be made to you by the
       Company.

2.    The loan is made expressly subject to the repayment and other obligations set out in this
      Agreement and is made further to the Company’s obligation at clause 1(b) of the agreement made
      between you and the Company on [●].

3.    It is agreed that this Agreement constitutes the entire agreement between us on the matters dealt
      with and its terms supersedes all prior discussions and agreements on these issues.

 The Loan

4. The Company will make a loan to you on the following basis:-

          d. The Company will lend you USD 412,500 (the “Loan Sum”) (the date of payment being the
             “Payment Date”).

          e. Subject to the remaining terms of this Agreement on the potential forgiveness of the Loan
             Sum (or part of it), the Loan Sum (or any part outstanding) must be repaid by you to the
             Company on the earlier of:

                   i. the date that is five years and one day after the Payment Date; and

                   ii. the date that notice of termination of your employment is given by either you or
                       the Company (or if no notice is given, the date that your employment actually
                       terminates), (the “Repayment Date”).

          f.   No interest will be due from you to the Company either during the term of this Agreement
               or on repayment of the Loan Sum.

 Forgiveness of the loan

5. For the purposes of this Agreement, where an amount is “forgiven” pursuant to either paragraphs
   5 or 6 below, you are no longer obliged to repay that amount to the Company.

6. The primary intention of this Agreement is that the Loan Sum will be forgiven in tranches. 20% of
   the Loan Sum (i.e. USD 82,500) will be forgiven on each of the 1st, 2nd, 3rd, 4th and 5th anniversary of
   the Payment Date, provided that as of the relevant date you remain in active full-time employment
   with the Company and not under notice of resignation or dismissal.


                                                    12
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 14 of 27 Page ID #:160




7. Any part of the Loan Sum that has not been forgiven at the relevant time will be forgiven
   immediately in its entirety if any of the following events occur:

         a. If your employment is terminated by the Company for a reason other than Cause. For the
            purposes of this provision, Cause means a reason related to your conduct.

         b. If you die.

         c. If you become unable to work by reason of total and permanent disability (with the
            Company, acting reasonably, determining whether or not this situation has arisen).

         d. If the Korn Ferry Group ceases trading in the Russian market.

Miscellaneous

8. The existence and terms of this Agreement should be regarded as strictly confidential as between
   you and the Company. Any breach by you of this confidentiality obligation may result in disciplinary
   action being taken. For the avoidance of doubt, you are not precluded from disclosing the
   existence or terms of this Agreement to your immediate family or advisers, but only on the basis
   that they agree to maintain confidentiality themselves.

9. Any sum which becomes due by you to the Company and which remains unpaid 14 days after the
   Repayment Date shall bear interest per annum at the Base Rate published by the Federal Open
   Market Committee plus 2.00 percent as of the Repayment Date.

10. You agree that where any sum is owing to the Company pursuant to this agreement that sum may
    be deducted by the Company from any compensation otherwise payable to you, including for the
    avoidance of doubt any salary or commission owed to you.

11. You consent to any delay by the Company in exercising or enforcing any of its rights or remedies
    under this Agreement.

12. You agree to pay all reasonable costs and expenses incurred by the Company in the enforcement
    of this Agreement on your default, reasonable attorneys' fees and reasonable costs.

13. This Agreement shall be binding on you and the benefit of this agreement shall subsist in the
    Company and its successors and assigns.

14. This Agreement is governed by and construed in accordance with the laws of the State of New York
    and any disputes arising shall be subject to the exclusive jurisdiction of the New York courts.




                                                  13
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 15 of 27 Page ID #:161




For and on behalf of                     By the Executive


Korn Ferry (US)                          Glazunov Yaroslav




________________________________         _________________________________


Signed                                   Signed




________________________________         _________________________________


Date                                     Date




                                    14
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 16 of 27 Page ID #:162




 APPENDIX D


                             EMPLOYEE FORGIVABLE LOAN AGREEMENT
      USD 412,500 (Four Hundred and Twelve Thousand and Five Hundred United States Dollars only)


Background

 1.    This is an agreement between Glazunov Yaroslav of [address] ("you") and Korn Ferry (US) of 33
       South Sixth Street, Suite 4900, Minneapolis MN 55402, United States ("the Company")
       documenting the terms and conditions relating to a forgivable loan to be made to you by the
       Company.

2.    The loan is made expressly subject to the repayment and other obligations set out in this
      Agreement and is made further to the Company’s obligation at clause 1(b) of the agreement made
      between you and the Company on [●].

3.    It is agreed that this Agreement constitutes the entire agreement between us on the matters dealt
      with and its terms supersedes all prior discussions and agreements on these issues.

 The Loan

4. The Company will make a loan to you on the following basis:-

          a. The Company will lend you USD 412,500 (the “Loan Sum”) (the date of payment being the
             “Payment Date”).

          b. Subject to the remaining terms of this Agreement on the potential forgiveness of the Loan
             Sum (or part of it), the Loan Sum (or any part outstanding) must be repaid by you to the
             Company on the earlier of:

                  i. the date that is five years and one day after the Payment Date; and

                  ii. the date that notice of termination of your employment is given by either you or
                      the Company (or if no notice is given, the date that your employment actually
                      terminates), (the “Repayment Date”).

          c. No interest will be due from you to the Company either during the term of this Agreement
             or on repayment of the Loan Sum.

 Forgiveness of the loan

5. For the purposes of this Agreement, where an amount is “forgiven” pursuant to either paragraphs
   5 or 6 below, you are no longer obliged to repay that amount to the Company.

6. The primary intention of this Agreement is that the Loan Sum will be forgiven in tranches. 20% of
   the Loan Sum (i.e. USD 82,500) will be forgiven on each of the 1st, 2nd, 3rd, 4th and 5th anniversary of
   the Payment Date, provided that as of the relevant date you remain in active full-time employment
   with the Company and not under notice of resignation or dismissal.


                                                    15
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 17 of 27 Page ID #:163




7. Any part of the Loan Sum that has not been forgiven at the relevant time will be forgiven
   immediately in its entirety if any of the following events occur:

         a. If your employment is terminated by the Company for a reason other than Cause. For the
            purposes of this provision, Cause means a reason related to your conduct.

         b. If you die.

         c. If you become unable to work by reason of total and permanent disability (with the
            Company, acting reasonably, determining whether or not this situation has arisen).

         d. If the Korn Ferry Group ceases trading in the Russian market.

Miscellaneous

8. The existence and terms of this Agreement should be regarded as strictly confidential as between
   you and the Company. Any breach by you of this confidentiality obligation may result in disciplinary
   action being taken. For the avoidance of doubt, you are not precluded from disclosing the
   existence or terms of this Agreement to your immediate family or advisers, but only on the basis
   that they agree to maintain confidentiality themselves.

9. Any sum which becomes due by you to the Company and which remains unpaid 14 days after the
   Repayment Date shall bear interest per annum at the Base Rate published by the Federal Open
   Market Committee plus 2.00 percent as of the Repayment Date.

10. You agree that where any sum is owing to the Company pursuant to this agreement that sum may
    be deducted by the Company from any compensation otherwise payable to you, including for the
    avoidance of doubt any salary or commission owed to you.

11. You consent to any delay by the Company in exercising or enforcing any of its rights or remedies
    under this Agreement.

12. You agree to pay all reasonable costs and expenses incurred by the Company in the enforcement
    of this Agreement on your default, reasonable attorneys' fees and reasonable costs.

13. This Agreement shall be binding on you and the benefit of this agreement shall subsist in the
    Company and its successors and assigns.

14. This Agreement is governed by and construed in accordance with the laws of the State of New York
    and any disputes arising shall be subject to the exclusive jurisdiction of the New York courts.




                                                  16
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 18 of 27 Page ID #:164




For and on behalf of                     By the Executive


Korn Ferry (US)                          Glazunov Yaroslav




________________________________         _________________________________


Signed                                   Signed




________________________________         _________________________________


Date                                     Date




                                    17
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 19 of 27 Page ID #:165




 APPENDIX E


                            EMPLOYEE FORGIVABLE LOAN AGREEMENT
           USD 1,500,000 (One Million and Five Hundred Thousand United States Dollars only)


Background

 1.   This is an agreement between Glazunov Yaroslav of [address] ("you") and Korn Ferry (US) of 33
      South Sixth Street, Suite 4900, Minneapolis MN 55402, United States ("the Company")
      documenting the terms and conditions relating to a forgivable loan to be made to you by the
      Company.

2.    The loan is made expressly subject to the repayment and other obligations set out in this
      Agreement and is made further to the Company’s obligation at clause 1(d) of the agreement made
      between you and the Company on [●].

3.    It is agreed that this Agreement constitutes the entire agreement between us on the matters dealt
      with and its terms supersedes all prior discussions and agreements on these issues.

 The Loan

4. The Company will make a loan to you on the following basis:-

          a. The Company will lend you USD 1,500,000 (the “Loan Sum”) (the date of payment being
             the “Payment Date”).

          b. Subject to the remaining terms of this Agreement on the potential forgiveness of the Loan
             Sum (or part of it), the Loan Sum (or any part outstanding) must be repaid by you to the
             Company on the earlier of:

                  i. the date that is five years and one day after the Payment Date; and

                  ii. the date that notice of termination of your employment is given by either you or
                      the Company (or if no notice is given, the date that your employment actually
                      terminates), (the “Repayment Date”).

          c. No interest will be due from you to the Company either during the term of this Agreement
             or on repayment of the Loan Sum.

 Forgiveness of the loan

5. For the purposes of this Agreement, where an amount is “forgiven” pursuant to either paragraphs
   5 or 6 below, you are no longer obliged to repay that amount to the Company.

6. The primary intention of this Agreement is that the Loan Sum will be forgiven in tranches. 20% of
   the Loan Sum (i.e. USD 300,000) will be forgiven on each of the 1st, 2nd, 3rd, 4th and 5th anniversary
   of the Payment Date, provided that as of the relevant date you remain in active full-time
   employment with the Company and not under notice of resignation or dismissal.


                                                   18
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 20 of 27 Page ID #:166




7. Any part of the Loan Sum that has not been forgiven at the relevant time will be forgiven
   immediately in its entirety if any of the following events occur:

         a. If your employment is terminated by the Company for a reason other than Cause. For the
            purposes of this provision, Cause means a reason related to your conduct.

         b. If you die.

         c. If you become unable to work by reason of total and permanent disability (with the
            Company, acting reasonably, determining whether or not this situation has arisen).

         d. If the Korn Ferry Group ceases trading in the Russian market.

Miscellaneous

8. The existence and terms of this Agreement should be regarded as strictly confidential as between
   you and the Company. Any breach by you of this confidentiality obligation may result in disciplinary
   action being taken. For the avoidance of doubt, you are not precluded from disclosing the
   existence or terms of this Agreement to your immediate family or advisers, but only on the basis
   that they agree to maintain confidentiality themselves.

9. Any sum which becomes due by you to the Company and which remains unpaid 14 days after the
   Repayment Date shall bear interest per annum at the Base Rate published by the Federal Open
   Market Committee plus 2.00 percent as of the Repayment Date.

10. You agree that where any sum is owing to the Company pursuant to this agreement that sum may
    be deducted by the Company from any compensation otherwise payable to you, including for the
    avoidance of doubt any salary or commission owed to you.

11. You consent to any delay by the Company in exercising or enforcing any of its rights or remedies
    under this Agreement.

12. You agree to pay all reasonable costs and expenses incurred by the Company in the enforcement
    of this Agreement on your default, reasonable attorneys' fees and reasonable costs.

13. This Agreement shall be binding on you and the benefit of this agreement shall subsist in the
    Company and its successors and assigns.

14. This Agreement is governed by and construed in accordance with the laws of the State of New York
    and any disputes arising shall be subject to the exclusive jurisdiction of the New York courts.




                                                  19
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 21 of 27 Page ID #:167




For and on behalf of                     By the Executive


Korn Ferry (US)                          Glazunov Yaroslav




________________________________         _________________________________


Signed                                   Signed




________________________________         _________________________________


Date                                     Date




                                    20
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 22 of 27 Page ID #:168




 APPENDIX F


                                EMPLOYEE FORGIVABLE LOAN AGREEMENT
                                 USD [●] 1 ([●] United States Dollars only)


Background

 1.    This is an agreement between Glazunov Yaroslav of [address] ("you") and Korn Ferry (US) of 33
       South Sixth Street, Suite 4900, Minneapolis MN 55402, United States ("the Company")
       documenting the terms and conditions relating to a forgivable loan to be made to you by the
       Company.

2.    The loan is made expressly subject to the repayment and other obligations set out in this
      Agreement and is made further to the Company’s obligation at clause 1(e) of the agreement
      made between you and the Company on [●].

3.    It is agreed that this Agreement constitutes the entire agreement between us on the matters
      dealt with and its terms supersedes all prior discussions and agreements on these issues.

 The Loan

4. The Company will make a loan to you on the following basis:-

           a. The Company will lend you USD [●] (the “Loan Sum”) (the date of payment being the
              “Payment Date”).

           b. Subject to the remaining terms of this Agreement on the potential forgiveness of the Loan
              Sum (or part of it), the Loan Sum (or any part outstanding) must be repaid by you to the
              Company on the earlier of:

                    i. the date that is five years and one day after the Payment Date; and

                   ii. the date that notice of termination of your employment is given by either you or
                       the Company (or if no notice is given, the date that your employment actually
                       terminates), (the “Repayment Date”).

           c. No interest will be due from you to the Company either during the term of this Agreement
              or on repayment of the Loan Sum.

 Forgiveness of the loan

5. For the purposes of this Agreement, where an amount is “forgiven” pursuant to either paragraphs
   5 or 6 below, you are no longer obliged to repay that amount to the Company.

6. The primary intention of this Agreement is that the Loan Sum will be forgiven in tranches. 20% of
   the Loan Sum (i.e. USD [●]) will be forgiven on each of the 1st, 2nd, 3rd, 4th and 5th anniversary of the

 1
     Figure to be determined after FY22 bonus known


                                                      21
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 23 of 27 Page ID #:169




    Payment Date, provided that as of the relevant date you remain in active full-time employment
    with the Company and not under notice of resignation or dismissal.

7. Any part of the Loan Sum that has not been forgiven at the relevant time will be forgiven
   immediately in its entirety if any of the following events occur:

         a. If your employment is terminated by the Company for a reason other than Cause. For the
            purposes of this provision, Cause means a reason related to your conduct.

         b. If you die.

         c. If you become unable to work by reason of total and permanent disability (with the
            Company, acting reasonably, determining whether or not this situation has arisen).

         d. If the Korn Ferry Group ceases trading in the Russian market.

Miscellaneous

8. The existence and terms of this Agreement should be regarded as strictly confidential as between
   you and the Company. Any breach by you of this confidentiality obligation may result in disciplinary
   action being taken. For the avoidance of doubt, you are not precluded from disclosing the
   existence or terms of this Agreement to your immediate family or advisers, but only on the basis
   that they agree to maintain confidentiality themselves.

9. Any sum which becomes due by you to the Company and which remains unpaid 14 days after the
   Repayment Date shall bear interest per annum at the Base Rate published by the Federal Open
   Market Committee plus 2.00 percent as of the Repayment Date.

10. You agree that where any sum is owing to the Company pursuant to this agreement that sum may
    be deducted by the Company from any compensation otherwise payable to you, including for the
    avoidance of doubt any salary or commission owed to you.

11. You consent to any delay by the Company in exercising or enforcing any of its rights or remedies
    under this Agreement.

12. You agree to pay all reasonable costs and expenses incurred by the Company in the enforcement
    of this Agreement on your default, reasonable attorneys' fees and reasonable costs.

13. This Agreement shall be binding on you and the benefit of this agreement shall subsist in the
    Company and its successors and assigns.

14. This Agreement is governed by and construed in accordance with the laws of the State of New York
    and any disputes arising shall be subject to the exclusive jurisdiction of the New York courts.




                                                  22
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 24 of 27 Page ID #:170




For and on behalf of                     By the Executive


Korn Ferry (US)                          Glazunov Yaroslav




________________________________         _________________________________


Signed                                   Signed




________________________________         _________________________________


Date                                     Date




                                    23
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 25 of 27 Page ID #:171




 APPENDIX G


                                EMPLOYEE FORGIVABLE LOAN AGREEMENT
                                 USD [●] 2 ([●] United States Dollars only)


Background

 1.    This is an agreement between Glazunov Yaroslav of [address] ("you") and Korn Ferry (US) of 33
       South Sixth Street, Suite 4900, Minneapolis MN 55402, United States ("the Company")
       documenting the terms and conditions relating to a forgivable loan to be made to you by the
       Company.

2.    The loan is made expressly subject to the repayment and other obligations set out in this
      Agreement and is made further to the Company’s obligation at clause 1(f) of the agreement
      made between you and the Company on [●].

3.    It is agreed that this Agreement constitutes the entire agreement between us on the matters
      dealt with and its terms supersedes all prior discussions and agreements on these issues.

 The Loan

4. The Company will make a loan to you on the following basis:-

           a. The Company will lend you USD [●] (the “Loan Sum”) (the date of payment being the
              “Payment Date”).

           b. Subject to the remaining terms of this Agreement on the potential forgiveness of the Loan
              Sum (or part of it), the Loan Sum (or any part outstanding) must be repaid by you to the
              Company on the earlier of:

                   iii. the date that is five years and one day after the Payment Date; and

                   iv. the date that notice of termination of your employment is given by either you or
                       the Company (or if no notice is given, the date that your employment actually
                       terminates), (the “Repayment Date”).

           c. No interest will be due from you to the Company either during the term of this Agreement
              or on repayment of the Loan Sum.

 Forgiveness of the loan

5. For the purposes of this Agreement, where an amount is “forgiven” pursuant to either paragraphs
   5 or 6 below, you are no longer obliged to repay that amount to the Company.

6. The primary intention of this Agreement is that the Loan Sum will be forgiven in tranches. 20% of
   the Loan Sum (i.e. USD [●]) will be forgiven on each of the 1st, 2nd, 3rd, 4th and 5th anniversary of the

 2
     Figure to be determined after FY23 bonus known


                                                      24
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 26 of 27 Page ID #:172




    Payment Date, provided that as of the relevant date you remain in active full-time employment
    with the Company and not under notice of resignation or dismissal.

7. Any part of the Loan Sum that has not been forgiven at the relevant time will be forgiven
   immediately in its entirety if any of the following events occur:

         a. If your employment is terminated by the Company for a reason other than Cause. For the
            purposes of this provision, Cause means a reason related to your conduct.

         b. If you die.

         c. If you become unable to work by reason of total and permanent disability (with the
            Company, acting reasonably, determining whether or not this situation has arisen).

         d. If the Korn Ferry Group ceases trading in the Russian market.

Miscellaneous

8. The existence and terms of this Agreement should be regarded as strictly confidential as between
   you and the Company. Any breach by you of this confidentiality obligation may result in disciplinary
   action being taken. For the avoidance of doubt, you are not precluded from disclosing the
   existence or terms of this Agreement to your immediate family or advisers, but only on the basis
   that they agree to maintain confidentiality themselves.

9. Any sum which becomes due by you to the Company and which remains unpaid 14 days after the
   Repayment Date shall bear interest per annum at the Base Rate published by the Federal Open
   Market Committee plus 2.00 percent as of the Repayment Date.

10. You agree that where any sum is owing to the Company pursuant to this agreement that sum may
    be deducted by the Company from any compensation otherwise payable to you, including for the
    avoidance of doubt any salary or commission owed to you.

11. You consent to any delay by the Company in exercising or enforcing any of its rights or remedies
    under this Agreement.

12. You agree to pay all reasonable costs and expenses incurred by the Company in the enforcement
    of this Agreement on your default, reasonable attorneys' fees and reasonable costs.

13. This Agreement shall be binding on you and the benefit of this agreement shall subsist in the
    Company and its successors and assigns.

14. This Agreement is governed by and construed in accordance with the laws of the State of New York
    and any disputes arising shall be subject to the exclusive jurisdiction of the New York courts.




                                                  25
Case 2:21-cv-02073 Document 1-12 Filed 03/08/21 Page 27 of 27 Page ID #:173




For and on behalf of                     By the Executive


Korn Ferry (US)                          Glazunov Yaroslav




________________________________         _________________________________


Signed                                   Signed




________________________________         _________________________________


Date                                     Date




                                    26
